DETAILED ACTION

The Applicant’s amendment filed on April 15, 2022 was received.  Claims 1 and 3 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 15, 2021.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1-12 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 102
The claim rejection under 35 U.S.C. 102(a)(1) as being anticipated by Scholl (US 5,273,704) on claims 1-2, 5, 7-9 and 11-12 are maintained.
In regards to claim 1, Scholl teaches a die body (5, spreading unit) having a shaper for spreading a glaze/polymer (3, viscous material) on a glass plate (2, component) (fig. 1; col. 3, lines 15-25), 
the shaper comprises a wall (23, first shaping contour) that shapes the polymer (fig. 1-4; col. 3, lines 40-50) in the process of the spreading,
a slide (22, second shaping contour) of the shaper that shapes the polymer is vertically moved by a pneumatic jack (16, actuator) in a direction of spreading (see vertical movement indicated by arrows in fig. 1), where vertical height of the glaze/polymer is limited/adjusted (direction of spreading) by the vertical movement of the slide, and the slide is provided into superimposition with the wall, so that a shape of the polymer exiting the shaper is changed, where the process of change is capable of occurring during an application process (fig. 1-4; col. 3, lines 40-55, col. 4, lines 3-10).
In regards to claim 2, Scholl teaches the slide has a shape which complements the cross-section of the glass plate (fig. 2-4).
In regards to claim 5, Scholl teaches the glass plate which is capable of being a component of an aircraft (col. 3, lines 15-25).
In regards to claim 7, Scholl teaches the slide partially superimposes, where the slide is capable of the process of superimposing the wall at the beginning of material application and the slide is moved back during application of a start region (fig. 1-4).
In regards to claim 8, Scholl teaches the slide predominantly opens up an exit orifice defined by the wall, where the slide is capable of the process of the slide predominantly opens up the wall during a material application, and the slide, during the application of an end region, is brought into superimposition with the wall (fig. 1-4).
In regards to claim 9, Scholl teaches the die body comprises a distributing body (7) and exit orifice (6) (nozzle) for the application of the polymer (fig. 1; col. 3, lines 25-35).
In regards to claims 11-12, Scholl teaches the die body is connected to a mounting support (11) of a robot arm (manipulator/end effector) (fig. 1, 6; col. 3, lines 30-40).

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Scholl et al. as applied to claims 1-2, 5, 7-9 and 11-12 above, and further in view of Masayuki (JP 2002-248406, provided English translation cited below) on claims 3-4 and 10 are maintained.
In regards to claims 3-4 and 10, Scholl has been discussed above, but do not explicitly teach the second shaping contour comprises at least two contour segments which are separately movable relative to one another, wherein the at least two contour segments are arranged side by side and one of the separately movable contour segments is movable in a resiliently elastic manner in relation to the other of the contour segments and the spreading unit has a sensor for detecting that region of the component that is to be coated.
However, Masayuki teaches a coating apparatus comprising a doctor device main body (20a, first shaping contour) and a slide plate (22, second shaping contour).  Masayuki teaches the slide plate is divided into portions (22a, 22b, 22c) which are individually controlled by respective driving parts (25a, 25b, 25c) so that the slide plate portions are separately movable (fig. 5-6; para. 22-24).
Masayuki teaches film thickness measuring meters (30a, 30b, 30c) that correspond to the slide plate portions, where the film thickness measuring meters measure the base material (15) (fig. 6; para. 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the doctor device main body, slide plate portions, driving parts and film thickness measuring meters of Masayuki onto the slide of Scholl because Masayuki teaches the film thickness on the base material is made uniform in the width direction of the base material (para. 7).

The claim rejections under 35 U.S.C. 103 as being unpatentable over Scholl et al. as applied to claims 1-2, 5, 7-9 and 11-12 above on claims 5-6 are maintained.
In regards to claims 5-6, Scholl has been discussed above, but do not explicitly teach the component is a structural component of an aircraft or the viscous material is applied to a joint weld of the component, wherein the joint weld is configured as a stepped weld or a fillet weld.
However, these limitations are directed to the particular type of substrate, where it has been held the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
As Scholl et al teach the structural limitations of the claim, one would be capable of using the die of Scholl to apply a viscous material to a structural component of an aircraft or a joint weld of the component.

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Scholl fails to teach or suggest at least "wherein at least a second shaping contour of the shaper for shaping the viscous material is configured to be brought by an actuator, in a direction of spreading, into superimposition with the first shaping contour, so that a shape of the shaper is adjustable during an application process" as required by claim 1.

In response to Applicant’s arguments, please consider the following comments:
Applicant’s response is not persuasive, as Scholl teaches the slide that is vertically movable, where vertical height of the glaze/polymer is limited/adjusted by the vertical movement of the slide and the applied cross section of the glaze/polymer (direction of spreading) is changed by the vertical movement of the slide (see fig. 2-4; col. 3, lines 45-55, 65-68, col. 4, lines 3-10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717